Citation Nr: 9925848	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory 
disability including allergic rhinitis and asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
January 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

In a rating decision dated in April 1998, the RO denied an 
increased rating for residuals of a left ankle fracture and 
notified the veteran of its determination within the same 
month.  A timely notice of disagreement was filed.  A 
Supplemental Statement of the Case (SSOC) addressing that 
issue in the first instance was issued in July 1998.  In the 
accompanying letter, the veteran was advised that a valid 
substantive appeal, received within 60 days of the issuance 
of the SSOC would be necessary to complete the appeal on that 
issue.  No timely substantive appeal was filed.  "If a 
Supplemental Statement of the Case covers issues that were 
not included in the original Statement of the Case, a 
Substantive Appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues."  38 C.F.R. § 20.302(c) (1998).  
Therefore, the claim for an increased rating for left ankle 
fracture is not properly before the Board and will not be 
addressed in this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The claim for service connection for a respiratory 
disability including allergic rhinitis and asthma is not 
plausible.  


CONCLUSION OF LAW

The claim for service connection for a respiratory disability 
including allergic rhinitis and asthma is not well grounded.  
38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress or as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals. The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380

The February 1989 enlistment physical examination is negative 
for pathology of the respiratory system.  In May 1992, the 
veteran was seen for shortness of breath, dyspnea and pain 
during inspiration, and increased cough with deep 
inspiration.  The veteran had been cutting grass without a 
mask.  On physical examination, he was in minimal distress 
secondary to shortness of breath.  The lungs demonstrated 
inspirational wheezing; rales and rhonchi were noted.  The 
diagnosis was reactive airway disease with exacerbation 
likely secondary to inhalation of cutting grass.  An inhaler 
was prescribed.  In September 1992, he was seen for 
essentially the same complaints, due to grass cutting.  He 
was treated with Seldane and was prescribed inhalers, which 
improved his condition.  He was put on a temporary profile 
and was restricted from work involving dusty areas and 
cutting grass.  There is no separation physical examination 
of record.

VA outpatient treatment records reflect that in May 1994, the 
veteran was treated for seasonal allergies and questionable 
asthma.  He was prescribed Benadryl and an inhaler for pain.  
In April 1995, he was treated for nasal congestion 
questionable secondary to allergic rhinitis.  X-rays of the 
lungs dated in October 1995 revealed prominent 
bronchiovascular markings.  Additional VA outpatient 
treatment records note complaints of shortness of breath.  It 
was not until July 1996 that, in addition to allergic 
rhinitis, mild asthma was diagnosed.  

During a VA compensation and pension examination dated in 
December 1997, the veteran reported having a constant problem 
with having to use inhalers.  He reported that he used 
inhalers approximately one time per week.  He noticed 
wheezing one or two times a week with exertion and that on 
occasion he had a nonproductive cough.  The diagnosis was 
asthma.  Studies of the lungs revealed, in pertinent part, 
moderate airflow obstruction without significant acute change 
with bronchodilators.  

VA outpatient treatment records dated in February 1998 
reflects a diagnosis of allergic rhinitis and asthma.  These 
records also show that the veteran requested an evaluation 
for treatment of his allergies.  

At the June 1998 hearing, the veteran provided testimony with 
regard to his claim.  Essentially, the veteran testified that 
he developed his current respiratory problems as a result of 
service.  The veteran stated that within one year after he 
separated from service he had problems such as wheezing.  

In order for service connection to be granted, the evidence 
must show that the veteran developed the claimed respiratory 
disorders in service, that the same disabilities were present 
after service, and that there is a nexus, or medical evidence 
linking the two periods.  In the present case, the veteran 
exhibited seasonal allergies during and after service.  
However, these resolved with the change of seasons.  Seasonal 
and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases.  38 C.F.R. § 3.380.  Regarding 
the asthma, the only evidence linking asthma to service is 
the veteran through his testimony.  The veteran is certainly 
competent to attest to the symptoms that he experienced while 
in service.  He as a lay person is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, the veteran's personal belief 
that a relationship exists between the claimed disability and 
his military service cannot serve to prove that the 
disability for which the veteran claims service connection 
was incurred in or aggravated by service.  

The Board has taken note of the contentions of the veteran's 
representative that VA is required to provide a medical 
opinion regarding the etiology of the veteran's asthma in 
that such an opinion was requested previously, but was not 
provided.  As the veteran's claim for service connection is 
not well grounded, VA has no obligation to request further 
development in this matter.  Morton v. West, No. 96-1517 
(U.S. Vet. App. July 28, 1999).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  The Board further notes that the 
difference between evidence required to render a claim well 
grounded and that required to reopen a previously disallowed 
claim appears to be slight.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for respiratory disability including 
allergic rhinitis and asthma is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

